Exhibit 10.2
AMENDMENT, WAIVER AND CONSENT AGREEMENT NO. 7
February 19, 2010
          AMENDMENT, WAIVER AND CONSENT AGREEMENT NO. 7 (this “Amendment”) dated
as of February 19, 2010, under that certain Amended and Restated Credit
Agreement, dated as of September 12, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meaning set forth in the Credit
Agreement), among NaviSite, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Guarantors, the Lenders, CIBC World Markets Corp., as sole lead
arranger (in such capacity, “Sole Lead Arranger”), as documentation agent (in
such capacity, “Documentation Agent”), and as bookrunner (in such capacity,
“Bookrunner”), CIT Lending Services Corporation, as syndication agent (in such
capacity, “Syndication Agent”), and Canadian Imperial Bank of Commerce, acting
through its New York agency, as issuing bank (in such capacity, “Issuing Bank”)
and as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank.
W I T N E S S E T H :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to Borrower pursuant to the terms and conditions set forth
therein.
          WHEREAS, Borrower, netASPx, LLC (“netASPx”), netASPx Acquisition, Inc.
(“netASPx Acquisition”), Network Computing Services, Inc. (“Network”) and NCS
Holding Company (“NCS”) will enter into that certain Asset Purchase Agreement
with Velocity Technology Solutions II, Inc. (“Buyer”) (the “netASPx Asset
Purchase Agreement”) providing for the sale of all of the assets owned by
Borrower, netASPx, netASPx Acquisition, Network and NCS used or held for use by
Borrower, netASPx, netASPx Acquisition, Network and NCS in connection with
owning and operating the netASPx business, which is composed solely of the
Lawson and Kronos application management and consulting business, for aggregate
gross cash proceeds of $56.0 million, subject to a working capital adjustment
and other adjustments set forth in the netASPx Asset Purchase Agreement (the
“netASPx Sale”);
          WHEREAS, Section 6.06 of the Credit Agreement permits Asset Sales
provided that the aggregate consideration in respect of all Asset Sales shall
not exceed $5.0 million;
          WHEREAS, the aggregate consideration to be received in connection with
the Sale is in excess of the basket allowed under Section 6.06(b) of the Credit
Agreement for Assets Sales that remains unused and available for Asset Sales;
          WHEREAS, Borrower has requested that the Administrative Agent and the
Lenders agree, subject to the terms and conditions of this Amendment, to waive
the provisions set forth in Section 6.06 with respect to the Sale;
          WHEREAS, the Asset Purchase Agreement requires that the Borrower and
netASPx use commercially reasonable efforts to obtain all consents required in
connection with the netASPx Sale;
          WHEREAS, the Borrower and netASPx has determined that they will not be
able to obtain the necessary consents required from third parties with respect
to certain of the assets subject to the netASPx Asset Purchase Agreement
(“Consent Assets”) on or prior to the consummation of the netASPx Sale;

 



--------------------------------------------------------------------------------



 



          WHEREAS, on the date of consummation of the netASPx Sale, the Buyer
will pay in full for all of the assets contemplated under the netASPx Sale
including the Consent Assets which will be released and sold free and clear of
the Liens created by the Security Documents pursuant to Section 6.06 of the
Credit Agreement;
          WHEREAS, the Buyer will require Borrower and netASPx to obtain the
necessary consents for the non-customer Consent Assets within 150 days of the
date of consummation (“netASPx Post Closing Period”);
          WHEREAS, the Buyer has requested that the Borrower and netASPx grant
first priority liens on the Consent Assets in favor of the Buyer during the
netASPx Post-Closing Period (“netASPx Consent Liens”);
          WHEREAS, Section 6.02 of the Credit Agreement prohibits the Loan
Parties from creating, incurring, assuming or permitting to exist, directly or
indirectly, any Lien on any property owned as of the Original Closing Date or
thereafter acquired by it or on any income or revenues or rights in respect of
any thereof;
          WHEREAS, Borrower has requested that the Administrative Agent and the
Lenders agree, subject to the terms and conditions of this Amendment, to waive
the provisions set forth in Section 6.02 with respect to the netASPx Consent
Liens;
          WHEREAS, Borrower has entered into a Master Services Agreement dated
January 28, 2010 between a new customer and the Borrower to provide certain
services including managed hosting services, IT consulting services,
professional services and other services (the “New Customer Agreement”);
          WHEREAS, Borrower has requested that the Capital Expenditures
associated with (a) the assets sold pursuant to the netASPx Sale and the
ClearBlue Vienna/San Francisco Sale (as defined below) be excluded from the
calculation of the Consolidated Fixed Charge Coverage Ratio pursuant to Section
6.10(b) and the Limitation on Capital Expenditures pursuant to Section 6.10(c)
for the Test Periods ending April 30, 2010, July 31, 2010, October 31, 2010 and
January 31, 2011 and (b) the capital equipment in connection with the New
Customer Agreement be excluded from the calculation of the Consolidated Fixed
Charge Coverage Ratio pursuant to Section 6.10(b) for the Test Period ending
April 30, 2010;
          WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the
consent of the Required Lenders is necessary to effect this Amendment;
          WHEREAS, the Lenders party hereto (the “Consenting Lenders”)
constitute the Required Lenders under the Credit Agreement;
          WHEREAS, the Administrative Agent and Consenting Lenders are willing
to so agree and to provide such waiver pursuant to Section 10.02(b) of the
Credit Agreement, subject to the conditions set forth herein; and
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto hereby agree as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE ONE
CONSENT
          1.01 Consent. Subject to the conditions precedent set forth in Article
Five of this Amendment, the Consenting Lenders hereby consent to the execution
by the Administrative Agent of this Amendment.
ARTICLE TWO
LIMITED WAIVER
          2.01 The Consenting Lenders hereby waive the provisions of
Section 6.06 of the Credit Agreement with respect to the netASPx Sale. The
consideration to be received in connection with the netASPx Sale shall be
excluded in determining the availability of the $5,000,000 maximum aggregate
consideration basket as set forth in Section 6.06(b).
          2.02 The Consenting Lenders hereby waive the provisions of
Section 6.02 of the Credit Agreement with respect to any netASPx Consent Liens.
ARTICLE THREE
AMENDMENTS TO CREDIT AGREEMENT
          3.01 Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows (subject to the conditions precedent set forth in
Article Five of this Amendment):
          (a) The definition of “Consolidated Fixed Charges” in Section 1.01 of
the Credit Agreement is amended by (i) adding the following at the end of clause
(b):
“provided that (a) in connection with the netASPx Sale (provided that the
netASPx Sale is consummated prior to April 30, 2010), the following amounts
shall be excluded from Capital Expenditures for the Test Period ending:
April 30, 2010, $1,229,787, July 31, 2010, $878,225, October 31, 2010, $653,209,
and January 31, 2011, $336,516, (b) in connection with the ClearBlue Vienna/San
Francisco Sale (provided that the ClearBlue Vienna/San Francisco Sale is
consummated prior to April 30, 2010), the following amounts shall be excluded
from Capital Expenditures for the Test Period ending: April 30, 2010, $445,297,
July 31, 2010, $345,566, October 31, 2010, $363,615, and January 31, 2011,
$59,952 and (c) in connection with the New Customer Agreement, $3,300,000 shall
be excluded from Capital Expenditures for the Test Period ending April 30,
2010;”
          (b) The following new definitions shall be added to Section 1.01 of
the Credit Agreement in alphabetical order:
“ClearBlue Vienna/San Francisco Sale” shall mean the sale of all of the assets
owned by Borrower, Clearblue Technologies/Vienna, Inc. (“CBT Vienna”) and
Clearblue Technologies/San Francisco, Inc. (“CBT SF”) pursuant to that certain
Asset Purchase Agreement between Borrower, CBT Vienna, CBT SF, and the buyer
used or held for use by Borrower, CBT Vienna and CBT SF for providing colocation
services out of those data centers located at (a) 650 Townsend Street, San
Francisco, CA 94103, Unit No. 180

3



--------------------------------------------------------------------------------



 



and (b) 8619 Westwood Center Drive, Vienna, VA 22182, Suites 200 and 201 and
roof space for aggregate gross cash proceeds of $5.3 million.
“New Customer Agreement” shall mean the Master Services Agreement dated
January 28, 2010 between a new customer and the Borrower to provide certain
services including managed hosting services, IT consulting services,
professional services and other services.
“netASPx Sale” shall mean the sale of all of the assets owned by Borrower,
netASPx, LLC (“netASPx”), netASPx Acquisition, Inc. (“netASPx Acquisition”),
Network Computing Services, Inc. (“Network”) and NCS Holding Company (“NCS”)
used or held for use by Borrower, netASPx, netASPx Acquisition, Network and NCS
in connection with owning and operating the netASPx business, which is composed
solely of the Lawson and Kronos application management and consulting business,
for aggregate gross cash proceeds of $56.0 million, subject to a working capital
adjustment or other adjustments, pursuant to that certain Asset Purchase
Agreement with Velocity Technology Solutions II, Inc.”
          (c) Section 6.10(c) is amended by inserting the following at the end
of the proviso as a new sentence:
“Notwithstanding anything to the foregoing, the following amounts shall be
excluded from Capital Expenditures for the Fiscal Year ending July 31, 2010:
(a) in connection with the netASPx Sale (provided that the netASPx Sale is
consummated prior to April 30, 2010), $878,225 and (b) in connection with the
ClearBlue Vienna/San Francisco Sale (provided that the ClearBlue Vienna/San
Francisco Sale is consummated prior to April 30, 2010), $345,566.”
ARTICLE FOUR
REPRESENTATIONS AND WARRANTIES
          4.01 Representations and Warranties. The representations and
warranties of the Loan Parties contained in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof as
though made on and as of this date (other than representations and warranties
which by their terms relate to an earlier date).
          4.02 No Default or Event of Default. Both immediately before and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
          4.03 Authorization; Enforceability. Each Loan Party has the power and
authority to execute, deliver and perform its obligations under this Amendment
and has taken all necessary corporate or other action to authorize the
execution, delivery and performance by it of this Amendment.
          4.04 Execution. This Amendment has been duly executed and delivered by
each Loan Party and constitutes a legal, valid and binding obligation of such
person, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

4



--------------------------------------------------------------------------------



 



          4.05 No Conflicts. The execution, delivery and performance of this
Amendment by each Loan Party (i) will not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
(ii) will not violate any Requirement of Law applicable to such Loan Party and
(iii) will not violate or result in a default under any indenture or other
material agreement or instrument binding upon such Loan Party or its assets, or
give rise to a right thereunder to require any payment to be made by such Loan
Party or give rise to a right of, or result in, termination, cancellation or
acceleration of any material obligation thereunder.
ARTICLE FIVE
CONDITIONS PRECEDENT TO EFFECTIVENESS
          The Amendment shall become effective on the date (the “Amendment No. 7
Effective Date”) when the following conditions precedent shall have been
satisfied:
          5.01 Execution by Loan Parties. Borrower shall have delivered to the
Administrative Agent (or its counsel) a copy of this Amendment manually executed
and delivered by each Loan Party (which may be transmitted by facsimile or by
email).
          5.02 Execution by Consenting Lenders and Agents. The Administrative
Agent (or its counsel) shall have received from each Consenting Lender and each
of the other parties hereto a counterpart of this Amendment executed on behalf
of such party (which may be transmitted by facsimile or by email).
          5.03 Consent Fee. As consideration for the Administrative Agent’s and
Consenting Lenders’ execution and delivery of this Amendment, Borrower shall pay
to the Administrative Agent in immediately available funds on or before the
Amendment No. 7 Effective Date, for the ratable benefit of the Consenting
Lenders, a consent fee equal to 0.25% of the aggregate principal amount of the
Term Loans and Revolving Commitments of such Consenting Lender after giving pro
forma effect to the mandatory prepayment of Term Loans pursuant to Section 7.03
below (“Consent Fee”). This Consent Fee shall be deemed fully earned upon the
execution and delivery of this Amendment by all parties hereto, and shall be
nonrefundable upon receipt by the Administrative Agent.
ARTICLE SIX
AFFIRMATION AND ACKNOWLEDGMENT
          6.01 Acknowledgment and Affirmation. Each Loan Party hereby
(i) expressly acknowledges and affirms the terms of the Credit Agreement and the
other Loan Documents, (ii) ratifies and affirms after giving effect to this
Amendment its obligations under the Loan Documents (including guarantees and
security agreements) executed by such Loan Party and (iii) after giving effect
to this Amendment, acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect.
          6.02 Enforceability. Each Loan Party further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified and confirmed in all respects.
          6.03 Course of Dealing. Each Loan Party hereby acknowledges and agrees
that the acceptance by the Administrative Agent, each Lender and each other
Agent of this Amendment shall not

5



--------------------------------------------------------------------------------



 



be construed in any manner to establish any course of dealing on any Agent’s or
Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.
ARTICLE SEVEN
COVENANTS AND MISCELLANEOUS PROVISIONS
          7.01 Asset Purchase Agreement. Prior to entering into the netASPx
Asset Purchase Agreement, the Borrower shall deliver a final execution copy of
the netASPx Asset Purchase Agreement (together with all exhibits and schedules
thereto) to the Administrative Agent and the Borrower shall not enter into the
netASPx Asset Purchase Agreement unless the netASPx Asset Purchase Agreement is
reasonably satisfactory to the Administrative Agent.
          7.02 Costs and Expenses. Borrower shall pay all reasonable, documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment and the documentation
contemplated hereby, including the reasonable fees and out-of-pocket expenses of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent with respect
thereto.
          7.03 Mandatory Prepayment. Borrower acknowledges and agrees that,
within 5 Business Days following the receipt of the Net Cash Proceeds from the
netASPx Sale, Borrower shall make pursuant to Section 2.10(c) of the Credit
Agreement mandatory prepayments of the Term Loans and in accordance with
Section 2.10(h) and (i) of the Credit Agreement in an amount equal to 100% of
the Net Cash Proceeds from the netASPx Sale.
          7.04 Meeting with Lenders; Financial Models. The Borrower shall (a) no
later than April 30, 2010, furnish to the Administrative Agent and each Lender a
full financial model for Borrower in form reasonably satisfactory to the
Administrative Agent, but to include balance sheets, statements of income and
sources and uses of cash, for (i) each month of such fiscal year prepared in
detail and (ii) each fiscal year thereafter, through and including the fiscal
year in which the Final Maturity Date occurs, prepared in summary form, in each
case, with appropriate presentation and discussion of the principal assumptions
upon which such budgets are based, accompanied by the statement of a Financial
Officer of Borrower to the effect that the financial model of Borrower is a
reasonable estimate for the periods covered thereby and, promptly when
available, any significant revisions of such financial model and (b) hold a
meeting no later than May 30, 2010 (at a mutually agreeable location, venue and
time or, at the option of the Administrative Agent, by conference call, the
costs of such venue or call to be paid by Borrower) with all Lenders who choose
to attend such meeting, at which meeting shall be reviewed the proposed covenant
levels pursuant to Section 6.10 of the Credit Agreement.
          7.05 Prepayment Premium. If Borrower shall repay any Term Loans or the
Revolving Loans (and in connection therewith terminating the related Revolving
Commitments) in each case, other than any mandatory prepayments thereof pursuant
to Section 2.10(c) (Asset Sales), (f) (Casualty Events) or (g) (Excess Cash
Flow) prior to September 30, 2010, the Borrower shall, at the time of such
repayment, pay the Lenders a prepayment premium equal to 0.75% of the aggregate
principal amount of the Term Loans and/or Revolving Loans so repaid plus,
without duplication, the amount of Revolving Commitments terminated in
connection with such repayment.
          7.06 Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights or

6



--------------------------------------------------------------------------------



 



remedies of the Lenders, the Administrative Agent or the Collateral Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
          7.07 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
          7.08 Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart by facsimile or email shall be
effective as delivery of a manually executed counterpart.
          7.09 Cooperation; Other Documents. At all times following the
execution of this Amendment, each Loan Party shall execute and deliver to the
Lenders and the Administrative Agent, or shall cause to be executed and
delivered to the Lenders and the Administrative Agent, and shall do or cause to
be done all such other acts and things as any of the Lenders and the
Administrative Agent may reasonably deem to be necessary or desirable to confirm
their obligations under the Loan Documents.
          7.010 Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
          7.011 Release. In further consideration of the Consenting Lenders’
execution of this Amendment, each Loan Party hereby releases the Administrative
Agent, the Collateral Agent and each Lender and each of their respective
affiliates, officers, employees, directors, agents and attorneys (collectively,
the “Releasees”) from any and all claims, demands, liabilities,
responsibilities, disputes, causes of action (whether at law or equity) and
obligations of every kind or nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent that
any Loan Party may have against the Releasees which arise from or in any way
relate to the Credit Agreement, Obligations and/or Secured Obligations, any
Collateral, any Loan Document, any documents, agreements, dealings or other
matters in connection with or relating to any of the Loan Documents, and any
third parties liable in whole or in part for the Obligations or Secured
Obligations, in each case to the extent arising (x) on or prior to the date
hereof or (y) out of, or relating to, actions, dealings or matters occurring on
or prior to the date hereof (including, without limitation, any actions or
inactions which any of the Releasees may have taken or omitted to take prior to
the date hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed by their respective officers hereunder duly authorized as of the date
and year first above written.

            NAVISITE, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            AVASTA, INC.
CLEARBLUE TECHNOLOGIES MANAGEMENT, INC.
CLEARBLUE TECHNOLOGIES/CHICAGO-WELLS, INC.
CLEARBLUE TECHNOLOGIES/LAS VEGAS, INC.
CLEARBLUE TECHNOLOGIES/LOS ANGELES, INC.
CLEARBLUE TECHNOLOGIES/OAK BROOK, INC.
CLEARBLUE TECHNOLOGIES/VIENNA, INC.
CLEARBLUE TECHNOLOGIES/DALLAS, INC.
CLEARBLUE TECHNOLOGIES/NEW YORK, INC.
CLEARBLUE TECHNOLOGIES/SAN FRANCISCO, INC.
CLEARBLUE TECHNOLOGIES/SANTA CLARA, INC.
CONXION CORPORATION
INTREPID ACQUISITION CORP.
LEXINGTON ACQUISITION CORP.
MANAGEDOPS.COM, INC.
SUREBRIDGE ACQUISITION CORP.
SUREBRIDGE SERVICES, INC.
AMERICA’S JOB EXCHANGE, INC.
(FORMERLY KNOWN AS NAVISITE
ACQUISITION SUBSIDIARY, INC.)
JUPITER HOSTING, INC.
1100 TECHNOLOGIES, INC.
ALABANZA, INC. (FORMERLY KNOWN AS
NAVI ACQUISITION CORP.)
NETASPX, LLC
NETASPX ACQUISITION, INC.
NCS HOLDING COMPANY
NETWORK COMPUTING SERVICES, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as
Administrative Agent and Collateral Agent
      By:   /s/ Eoin Roche         Name:   Eoin Roche        Title:   Executive
Director     

 